Citation Nr: 9926065	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, and died in January 1993.  The appellant is his 
widow.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1998 rating decision of the Regional Office 
(RO) which denied the appellant's claim for special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound.

The Board notes that on her substantive appeal dated in June 
1998, the appellant indicated that she wanted to testify at a 
hearing at the RO before a member of the Board.  However, in 
August 1998, she withdrew her request for a travel board 
hearing.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The appellant asserts that her disabilities are so severe 
that she requires the aid and attendance of another person, 
and that they render her housebound.  In this regard, the 
Board notes that the appellant was seen in a private facility 
in February 1998 for cellulitis of the left foot.  The 
examiner's assessment was that the appellant had diabetes 
mellitus with a peripheral neuropathy and a mass.  She also 
had an ulcer.  He added that due to the size of the mass, it 
would be almost impossible for her to ambulate in any 
shoewear and to lead any type of a useful life ambulating.  
That is, the appellant could not complete the activities of 
daily living.  Removal of the mass was advised.  This was 
accomplished later that month.

In a statement dated in January 1999, a private podiatrist 
noted that the appellant had a history of peripheral 
neuropathy.  She had had a large mass removed from her left 
foot and subsequently developed a chronic wound, which had 
yet to heal.  The examiner commented that the appellant had a 
special appliance, which she wore on the left lower extremity 
to help distribute the weight away from her foot to the lower 
extremity and help "offweight" the foot.  He added that due 
to her diabetes and peripheral neuropathy, as well as the 
chronic nature of the wound, the appellant was unable to 
perform most activities of daily living without assistance.  

The Department of Veterans Affairs (VA) has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski,     
1 Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the appellant and 
request that she furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom she has 
received treatment for any disability 
since 1998.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the appellant and which 
have not already been associated with 
the claims folder.

2. The appellant should then be afforded 
a VA examination by a specialist in 
podiatry, if available, to determine 
the nature and extent of her foot 
condition.  All necessary tests should 
be performed.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.

3. The appellant should be afforded a VA 
examination for housebound status or 
permanent need for aid and attendance.  
It is suggested that the examiner 
complete VA Form 21-2680, responding 
to all questions therein, including 
whether the appellant is able to feed, 
dress herself, attend to the wants of 
nature, ambulate outside the home 
without assistance, etc.  All 
necessary tests should be performed.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner should state whether the 
appellant requires the daily aid and 
attendance services of another person.

Following completion of the above, the RO should review the 
evidence and determine whether the appellant's claim may be 
granted.  If not, she and her representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


